DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/24/20, 10/29/20, 2/16/21 and 6/1/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 4/24/20. These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-13 of U. S. Patent No. 10,110,903 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 12 and 19 of the present application encompass claims 1, 12 and 13 of U.S. Patent No. 10,110,903.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows in the Table below.

Instant Application
10,110,903
1. A decoder for decoding an encoded video data stream to generate a multi-view video, the decoder comprising: a view decoder configured for: extracting, from a data stream using a processor, first information associated with a first coding block in a first view of the multi-view video; 
determining, based on the first information, whether a motion parameter for the first coding block is to reuse one or more coding parameters associated with a second coding block in a second view of the multi-view video; 























responsive to an affirmation to the determining: obtaining, using the processor, the one or more coding parameters including a motion parameter associated with the second coding block, predicting, 
using the processor, the motion parameter for the first coding block based on the motion parameter associated with the second coding block, and extracting prediction error data associated with the motion parameter for the first coding block; generating, using the processor, a prediction of the first coding block based on the motion parameter predicted for the first coding block and the prediction error data; obtaining, from the data stream using the processor, residual data associated with the first coding block; and reconstructing, using the processor, the first coding block using the prediction of the first coding block and the residual data to produce a reconstructed first coding block in the first view of the multi-view video.

(a) be read from the data stream independent of another coding parameter, (b) predicted from a motion parameter of a previously-reconstructed portion of the first view, or (c) reuse one or more coding parameters of a second coding block located in a second view of the multi-view video signal; 
if the first information indicates that the motion parameter of the first coding block is to be read from the data stream independent of another coding parameter, extracting, using the processor, the motion parameter of the first coding block from the data stream; if the first information indicates that the motion parameter of the first coding block is to be predicted from a motion parameter of a previously-reconstructed portion of the first view: obtaining, using the processor, the motion parameter of the previously-reconstructed portion, and predicting, using the processor, the motion parameter of the first coding block based on the motion parameter of the previously-reconstructed portion; 

if the first information indicates that the motion parameter of the first coding block is to reuse the one or more coding parameters from the second coding block in the second view: receiving, using the processor, the one or more coding parameters including a motion parameter of the second coding block, and predicting, using the processor, the motion parameter of the first coding block based on the motion parameter of the second coding block; generating, using the processor, a prediction of the first coding block based at least on the extracted or predicted motion parameter of the first coding block; obtaining, from the data stream using the processor, residual data associated with the first coding block; and reconstructing, using the processor, the first coding block using the prediction of the first coding block and the residual data to produce a part of a video frame in the first view of the multi-view video.


It would have been obvious to one skilled in the art at the time of the invention was made to modify the cited steps as indicated in claim 1 of the instant US application since the omission/addition/alteration of the cited limitations would not have changed the process according to which the process of decoding by reusing motion parameters. Therefore, the ordinary skilled artisan would have been also motivated to modify claim 1 of the cited instant US application by altering the step of detecting motion decoding scheme in patent 10,110,903. Claims 12 and 19 of the instant application are analogous to double patenting of claims 13 and 13 of patent No. 10,110,903 for the same reason as the claims discussed above. The cited altering elements would not interfere with the functionality of the steps previously claimed and would perform the same function. In re Karlson, 136, USPQ 184 (CCPA 1963).

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: decoder configured in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102(e) as being anticipated by Pandit et al. (US 2010/0284466 A1).

Regarding claim 1, Pandit discloses a decoder (see 500 in fig. 5) for decoding an encoded video data stream to generate a multi-view video (see view i and view j in fig. 3), the decoder comprising: a view decoder (see 500 in fig. 5) configured for: extracting, from a data stream (see “Bitstream” in fig. 5) using a processor (e.g. see ¶ [0138]), first information associated with a first coding block in a first view of the multi-view video (see T1 of first view i in fig. 3); determining, based on the first information, whether a motion parameter for the first coding block is to reuse one or more coding parameters associated with a second coding block in a second view of the multi-view video (see T1 of second view j in fig. 3; e.g. see ¶ [0044]); responsive to an affirmation to the determining (e.g. see ¶ [0044]): obtaining, using the processor, the one or more coding parameters including a motion parameter associated with the second coding block (e.g. see ¶ [0094]), predicting, using the processor, the motion parameter for the first coding block based on the motion parameter associated with the second coding block (see 1340 in fig. 13; e.g. see ¶ [0094]), and extracting prediction error data associated with the motion parameter for the first coding block (see extracting 1305 and 1310 in fig. 13 from 1240 in fig. 12); generating, using the processor, a prediction of the first coding block based on the motion parameter predicted for the first coding block and the prediction error data (see 535 in fig. 5; see 1345 in fig. 13); obtaining, from the data stream using the processor, residual data associated with the first coding block (see 505-515 in fig. 5); and reconstructing, using the processor, the first coding block using the prediction of the first coding block and the residual data to produce a reconstructed first coding block in the first view of the multi-view video (see 520 in fig. 5). 

Regarding claims 2 and 14, Pandit further discloses wherein each of the first and second views includes different types of information components (see views j and i in fig. 3). 

Regarding claims 3 and 15, Pandit further discloses wherein the different types of information components include a video and a depth map corresponding to the video (see 1340 in fig. 13). 

Regarding claims 4 and 16, Pandit further discloses wherein the first coding block comprises video data and is reconstructed based on a first subset of the one or more coding parameters associated with the second coding block (see 1340 in fig. 13). 

Regarding claims 5 and 17, Pandit further discloses wherein the first coding block comprises depth data and is reconstructed based on a second subset of the one or more coding parameters associated with the second coding block (see 1340 in fig. 13). 

Regarding claim 7, Pandit further discloses wherein the first coding block is reconstructed in accordance with a first spatial resolution and the second coding block is reconstructed in accordance with a second spatial resolution (see fig. 9). 

Regarding claim 8, Pandit further discloses wherein the decoder is further configured to generate an intermediate coding block based on the first and the second coding blocks (e.g. see ¶ [0033]). 

Regarding claims 9 and 18, Pandit further discloses wherein the decoder is further configured to generate an intermediate view based on the first and second views (e.g. see ¶ [0033]). 

Regarding claims 10, 13 and 20, Pandit further discloses wherein if the first information is indicative that the motion parameter for the first coding block is to be predicted from a motion parameter associated with a previously-reconstructed portion of the first view (e.g. see ¶ [0093]), the view decoder is configured for: obtaining, using the processor, the motion parameter associated with the previously-reconstructed portion (see 545 in fig. 5), and predicting, using the processor, the motion parameter for the first coding block based on the motion parameter associated with the previously-reconstructed portion (see 535 in fig. 5). 

Regarding claim 11, Pandit further discloses wherein the one or more coding parameters include first parameters related to video of the second coding block and second parameters related to depth of the second coding block in the second view (see multiple view pointers in fig. 2: see 1110 in fig. 11; see 1135 in fig. 11). 

Regarding claim 12, the claim recite an encoder (see Pandit fig. 4) with analogous limitations to claim 1, and is/are therefore rejected on the same premise. 

Regarding claim 19, the claim recite a non-transitory computer-readable storage medium (e.g. see Pandit ¶ [0140]) with analogous limitations to claim 1, and is/are therefore rejected on the same premise. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pandit in view of Lai et al. (US 2012/0200669 A1).

Regarding claim 6, although Pandit discloses wherein the view decoder is further configured for: reconstructing a first depth coding block in the first view based on a first edge associated with the first depth coding block (see 1325 in fig. 13), the decoder further comprising another view decoder configured for: predicting a second edge associated with a second depth coding block of the second view based on the first edge (see pointers in fig. 2); and reconstructing the second depth coding block of the second view based on the second edge (see 520 in fig. 5), it is noted that Pandit does not provide the particular wherein the parameter is an edge. 
	However, Lai discloses a depth decoding wherein reconstructing is based on the edge parameter (see fig. 1).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Lai teachings of depth map recovery with edge into Pandit depth map recovery for the benefit of preserving depth boundaries for achieving sufficient quality in rendered views.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Yang (US 2007/0177813), discloses multiview video coding/decoding.
2.	Pahalawatta et al. (US 2013/0222539), discloses multiview video coding/decoding.
3.	Pandit et al. (US 2010/0142617), discloses inter-view prediction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485